Citation Nr: 0905049	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  98-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

R. Correa Grau, psychiatrist


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from January 1957 to December 
1958, and from December 1963 to January 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs San Juan, Puerto Rico, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserted in a letter dated in November 2008 that 
actions taken following a Board remand in May 2006 did not 
adequately fulfill the instructions of that remand.  
Previously in May 2006, the Board remanded this case for 
further action, to include obtaining attempting to obtain a 
copy of a hospital discharge summary corresponding to a 
hospitalization during service at the Elmendorf Air Force 
Hospital for 10 days ending November 30, 1964.  
Unfortunately, as a result of a typographical error in one of 
the indented paragraphs of the remand, the instructions 
indicated that the in-service hospitalization ended November 
30, 1994.  The RO subsequently made a Request for Information 
in July 2006 requesting the records by utilizing the 
erroneous date.  A remand is required to correct this error.  

The Board's remand order of May 2006 also requested that the 
claims file be provided to a VA examiner for the purpose of 
having the psychiatrist review the service treatment records, 
including specified records in service showing psychiatric 
complaints in September 1964, November 1964 and December 
1964, and then provide a medical opinion regarding the 
likelihood that the veteran's current schizophrenia began in 
service or was present within one year following his January 
1969 discharge.  Unfortunately, the psychiatrist only offered 
an opinion with respect to the second of the two questions 
posed by the Board.  In addition, it is clear that the 
psychiatrist had a misunderstanding of the facts, as he 
indicated in his September 2008 report that the veteran had 
been hospitalized in December 1964, and given a diagnosis of 
schizophrenia, paranoid type upon discharge.  The Board notes 
that review of the service treatment records reflects that no 
such diagnosis was rendered in service.  A remand is required 
to obtain a fully informed opinion which addresses all 
questions posed by the Board.    

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain the 
inpatient records from the veteran's 
hospitalization at the Elmendorf Air Force 
Hospital ending November 30, 1964, as well 
as any other 1964 clinical records from 
that facility pertaining to psychiatric 
evaluation or treatment, and associated 
them with the claims file.  The Board 
notes that inpatient service 
hospitalization records are often stored 
separately from the veteran's other 
service treatment records.  

2.  Upon completion of the foregoing, 
return the claims file to the VA 
psychiatrist who prepared the September 
2008 psychiatric opinion.  The 
psychiatrist should again review the 
claims file, particularly the service 
treatment records such as the psychiatric 
treatment records dated in 1964, to 
include a September 5, 1964 record 
(contained in claims file number 2) 
showing "strange ideas", and various 
treatment records dated in November and 
December 1964 from the Elmendorf Air Force 
Hospital, and the Brooke Army Hospital 
(contained in the envelope in claims file 
number one).  The psychiatrist should 
offer an opinion as to:
    (1)  Whether it is at least as likely 
as not that the veteran's schizophrenia 
began in service; and
    (2).  Whether is at least as likely as 
not that the veteran's schizophrenia was 
manifested within a year of service.  A 
complete rational should be offered for 
all opinions given.  

3.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the RO should 
provide the appellant and his 
representative with an appropriate 
supplemental statement of the case and an 
opportunity to respond.   Thereafter, the 
case should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


